           Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 1 of 55



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                      §
                                                     §
               Plaintiff,                            §
                                                     §
    vs.                                              §     Civil Action No. 1:17-cv-01803-PGG
                                                     §     JURY TRIAL PREVIOUSLY DEMANDED
XEROX CORP., ACS TRANSPORT                           §
SOLUTIONS, INC., XEROX                               §
TRANSPORT SOLUTIONS, INC.,                           §
CONDUENT INC., and                                   §
NEW JERSEY TRANSIT CORP.,                            §
                                                     §
               Defendants.                           §
 

             DEFENDANTS’ ANSWER TO PLAINTIFF’S SECOND AMENDED
          COMPLAINT FOR PATENT INFRINGEMENT, TRADE SECRET
      MISAPPROPRIATION, BREACH OF CONTRACT, INTERFERENCE WITH
    BUSINESS RELATIONS, UNFAIR COMPETITION, AND UNJUST ENRICHMENT
                                 AND
                 AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

          Defendants, XEROX Corp., ACS Transport Solutions, Inc., XEROX Transport Solutions,

Inc., Conduent Inc., and New Jersey Transit Corp. (“Defendants”), hereby file their Answer to

Plaintiff’s Second Amended Complaint as set forth below.


                                           NATURE OF THE ACTION


          1.         This is an action for patent infringement under the Patent Act, trade secret

misappropriation under New York state and federal law, trade secret misappropriation under the

New Jersey Trade Secret Act, breach of contract, unfair competition, and unjust enrichment

under New Jersey state law.


          ANSWER:            Admitted.
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 2 of 55



                                               PARTIES


       2.      Bytemark, Inc. is a Delaware corporation organized and existing under the laws of

the State of Delaware with a place of business at 268 W 44th Street, 3rd Floor, New York, New

York 10036.


       ANSWER:        Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 2, and therefore deny same.


       3.      Bytemark is generally in the business of providing a secure mobile ticketing

platform for transit, tourism, and events through smartphone apps, point-of-sale plugins, and

open APIs. Bytemark is a market leader in providing mobile ticketing technologies to the transit

industry and delivers a comprehensive platform that improves the ticket and payment experience

for consumers and merchants.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 3, and therefore deny same.


       4.      On information and belief, Xerox is a New York domestic business corporation

with its headquarters at 45 Glover Avenue, PO Box 4505, Norwalk, Connecticut 06850.


       ANSWER: Denied. The corporate headquarters address for Xerox is 201 Merritt 7,

Norwalk, Connecticut 06851.


       5.      Xerox conducts business throughout the U.S., including within the State of New

York and within this District. On information and belief, at all relevant times Xerox was in the

business of offering for sale and selling business services and document technology products.



                                                2 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 3 of 55



       ANSWER: Admitted with regard to Xerox conducting business throughout the U.S.,

including within the State of New York. Admitted that Xerox’s business includes the sales

of business services and document technology products. Defendants lack knowledge or

information sufficient to form a belief as to the allegations contained in Paragraph 5 with

regard to what the Plaintiff considers “at all relevant times” as the Plaintiff has not

adequately defined this time period.


       6.      On information and belief, Xerox was and continues to be the mastermind of the

Xerox Entities: at all relevant times, Xerox made decisions for the Entities, and directed,

implemented, and benefited from the unlawful activities pleaded within.


       ANSWER: Denied.


       7.      On information and belief, ACS Transport Solutions, Inc. is a Georgia domestic

profit corporation with its principal office address at 2828 N Haskell Ave, Building 1 Floor 10,

Dallas, Texas 75204.


       ANSWER: Denied. ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc and subsequently renamed Conduent Transport Solutions, Inc. Conduent

Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.


       8.      On information and belief, at all relevant times, ACS was a division of Xerox,

subject to its complete direction and control and, in form and substance, one and the same as

Xerox. ACS was founded in 1980. In February 2010, Xerox acquired ACS’s parent organization,

Affiliated Computer Services, LLC in its entirety. With this acquisition, Xerox— originally a

                                                 3 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 4 of 55



technology company—added a services operation and reorganized into two major divisions:

Xerox Technology and Xerox Services. Affiliated Computer Services served as Xerox’s core

business process service, and, according to Xerox, the merging of the companies resulted in

“shared customers, efficiencies, and technological innovation.” After the merger, Affiliated

Computer Services was known as “ACS, A Xerox Company” and “Xerox/ACS.”.


       ANSWER: Denied. However, it is admitted that Xerox acquired Affiliated

Computer Services, LLC in 2010. Admitted that Affiliated Computer Services had a

subsidiary named ACS Transport Solutions, Inc. Admitted that ACS was previously a

subsidiary of Xerox. Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 8 with regard to what the Plaintiff considers

“at all relevant times” as the Plaintiff has not adequately defined this time period, and

therefore deny the same. Denied as to the attempts to improperly characterize the post-

acquisition nature of Affiliated Computer Services and Xerox.


       9.      On information and belief, in 2016, Xerox split into two companies, “Conduent

Inc.” and “Xerox Corp.,” spinning off the services operation it acquired when it bought

Affiliated Computer Services in 2010.


       ANSWER: Admitted to the extent that in 2016/2017 Xerox split into Conduent Inc.

and Xerox Corp. Denied as to the characterization that the services split off were identical

to those acquired when Xerox when it bought Affiliated Computer Services in 2010.


       10.     On information and belief, Xerox Transport Solutions, Inc. is a Georgia domestic

profit corporation with its principal office address at 2828 N Haskell Ave, Building 1 Floor 10,

Dallas, Texas 75204.
                                                4 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 5 of 55



       ANSWER: Denied. ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc., and subsequently renamed Conduent Transport Solutions, Inc. Conduent

Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.


       11.     On information and belief, at all relevant times, Xerox Transport was a division of

Xerox, subject to its complete direction and control and, in form and substance, one and the same

as Xerox. Xerox Transport has undergone several name changes over the course of its existence.

In January 2014, Xerox Transport changed its name to “ACS Transport Solutions, Inc.”.


       ANSWER: Admitted that Xerox Transport Solutions, Inc. was previously a

subsidiary of Xerox. Denied that Xerox Transport Solutions, Inc. was a division of Xerox,

subject to its complete direction and control and, in form and substance, one and the same

as Xerox. Defendants lack knowledge or information sufficient to form a belief as to the

allegations contained in Paragraph 11 with regard to what the Plaintiff considers “at all

relevant times” as the Plaintiff has not adequately defined this time period, and therefore

deny the same.


       12.     On information and belief, at all relevant times the Xerox Entities’ acts were, in

both form and substance, those of Xerox and were directed and fully controlled by Xerox.

Xerox’s divisions consented to this relationship, owed a fiduciary duty to Xerox, and possessed

the power to alter the legal relations between Xerox and third parties (e.g., to enter into

contracts). ACS and Xerox Transport exercised a low amount of discretion, and the dealings

between the entities were at arms length. Xerox carried the gain or risk, not its divisions.

Moreover, there was an overlap in ownership, officers, directors, and personnel, with, e.g.,

                                                  5 
 
           Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 6 of 55



employees of Xerox concurrently working for ACS, Xerox Transport, and/or Conduent. This

includes employees who worked on the infringing MyTix mobile ticketing project for NJ Transit.

Additionally, the Xerox Entities shared customers, efficiencies, and technological innovation. It

is believed that the Xerox Entities shared common office space, address and/or phone numbers.

It is also believed that the Xerox Entities’ funds, profits, and property were intermingled; that the

Entities were not treated as independent profit centers; that there was inadequate capitalization;

that there was a disregard of corporate formalities; and that the other Entities’ debts were

guaranteed and paid by Xerox.


       ANSWER: Denied.


       13.     On information and belief, Conduent Inc. is a New York domestic business

corporation with its Corporate Headquarters at 100 Campus Drive, Suite 200, Florham Park,

New Jersey 07932.


       ANSWER: Admitted.


       14.     On information and belief, Conduent is a spinoff company of Xerox that formally

came into existence in January 2017. Conduent was created following Xerox’s separation into

two publicly traded companies: the business process services company (which was named

“Conduent Inc.”) and the document technology company (which continues to be called “Xerox

Corp.”).


       ANSWER: Admitted.


       15.     On information and belief, NJ Transit is a New Jersey corporation with its

Headquarters at 1 Penn Plaza East, Newark, New Jersey 07105.
                                                  6 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 7 of 55



       ANSWER: Admitted.


       16.    NJ Transit is a public transportation system and operates bus, light rail, and

commuter trains throughout New York, New Jersey, and Pennsylvania.


       ANSWER: Admitted.


                                           JURISDICTION


       17.    This Court has subject matter jurisdiction under Title 28, United States Code, §§

1331 and 1338(a) because this action arises under the Patent Laws of the United States, 35

U.S.C. § 1 et seq. and the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836 et seq.


       ANSWER: The allegations of paragraph 17 consist of legal conclusions to which no

response is required. To the extent the Court deems a response is required, Defendants

admit that the Complaint purports to state a cause of action arising under the Patent Laws

of the United States and over which this Court has exclusive subject matter jurisdiction.

Defendants deny that they are liable for infringement under such provisions.


       18.    This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. §1367(a).


       ANSWER: The allegations of paragraph 18 consist of legal conclusions to which no

response is required. To the extent the Court deems a response is required, Defendants

admit that the Complaint purports to state a cause of action including state law claims

under which this Court may have supplemental jurisdiction. Defendants deny that they are

liable under any such provisions.


                                                7 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 8 of 55



        19.     Venue in this judicial district is proper under Title 28, United States Code, §§

1391 and 1400 because Defendants conduct business within this District and offer for sale and/or

sell in this District applications and systems that infringe Plaintiff’s patents. Additionally, venue

is proper because Xerox and Conduent’s principal places of business are in this District.

Furthermore, a substantial part of the events or omissions giving rise to the claim occurred in this

District: Bytemark negotiated and signed the Confidentiality Agreements (involving Xerox,

ACS, Xerox Transport) in this District; all Defendants unlawfully used and/or disclosed

Plaintiff’s trade secrets and confidential information to prospective customers located and/or

operating in this District; all Defendants infringed the Patents-in-Suit within this District; and all

Defendants interfered with Plaintiff’s business relationships in this District, including with

Plaintiff’s customer New York Waterway, which is located in this District. Bytemark’s

intellectual property and trade secrets, the property that is the subject of the action, are also

situated in this District.


        ANSWER: The allegations of this paragraph consist of legal conclusions to which no

response is required. Admitted solely with respect to venue being proper in the district.

Denied with respect to alleged activities of Defendants. Further, Plaintiff has failed to

adequately identify what it believes to be “confidential information” and “trade secrets”

and as such Defendants cannot properly form a belief as to the allegations.


        20.     This Court has personal jurisdiction over Defendants because of Defendants’

continuous and systematic contacts and business activities within the state of New York and

within this District.


        ANSWER: Admitted.

                                                   8 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 9 of 55



                                            BACKGROUND


       21.     Bytemark is the owner of all rights, title and interest in and to United States patent


Nos. 8,494,967 ("the '967 Patent"), attached hereto as Exhibit A, and 9,239,993 (The '993


Patent"), attached hereto as Exhibit B (collectively the "Patents-in-Suit").


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 21, and therefore deny the same.


       22.     Bytemark offers for sale visual validation mobile ticketing applications and

systems disclosed and claimed by the Patents-in-Suit including but not limited to the V3

Ticketing Technology.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 22, and therefore deny the same.


       23.     Bytemark has secured contracts relating to its V3 Ticketing Technology within

the mass transit industry, including a contract with its first and longtime customer New York

Waterway, the largest private ferry operator in the U.S.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 23, and therefore deny the same.


       24.     Bytemark’s contract with New York Waterway was highly publicized and well

known in the mobile ticketing market.




                                                 9 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 10 of 55



       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 24, and therefore deny the same.


       25.     Bytemark is the owner of trade secrets and confidential information relating to the

design of applications and technical support systems and back-end management technical

support and service of its V3 Ticketing Technology and related systems. Bytemark’s trade

secrets include a unique compilation of proprietary information including mobile ticketing

development technology and know-how, design and implementation of mobile ticketing

technology applications including those relating to its patented visual validation systems,

backend application and system management, maintenance and service, user data and account

management and associated security features, and aspects of Bytemark’s pricing, sales initiatives

and profit generation paradigm (the “trade secrets”). [Bytemark’s technology disclosed and

claimed in the Patents-in-Suit as well as the trade secret aspects of the technology are hereinafter

referred to as “Bytemark’s proprietary technology.”].


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 25, and therefore deny the same. Further,

Plaintiff has failed to adequately identify with particularity “confidential information” or

“trade secrets” whatsoever and as such Defendants cannot properly form a belief as to the

allegations.


       26.     Bytemark’s trade secrets are not generally known or readily ascertainable nor

could they be properly acquired or duplicated by others.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 26, and therefore deny the same. Further,
                                                 10 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 11 of 55



Plaintiff has failed to adequately identify any “trade secrets” and as such Defendants

cannot properly form a belief as to the allegations.


       27.     Bytemark has taken reasonable measures to keep its trade secrets and other

confidential information secret. Bytemark only discloses its trade secrets when necessary, and

only to those who agree to keep the information secret by signing confidentiality agreements.

Bytemark has ensured that any and all potential third parties to whom trade secrets and/or

confidential information were disclosed were provided with, and signed, confidentiality

agreements, including teaming agreements and NDAs. Furthermore, all Bytemark employees

sign employment agreements that contain confidentiality provisions relating to Bytemark’s

intellectual property and undergo employee training with respect to maintaining the

confidentiality of Bytemark’s intellectual property including its trade secrets and other

confidential information. All of Bytemark’s trade secrets are stored on secure servers and are

password-protected and encrypted using the latest versions of MacOS X, iOS 10, Android 6 & 7.

Additionally, all documents containing Bytemark’s trade secrets are clearly marked as

“Confidential” and/or “Proprietary.”


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 27, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.


       28.     Bytemark’s trade secrets are valuable and crucial to the implementation of its

business and competitive market position and it has invested substantial time, effort, and money

in developing its trade secrets. Since its founding in 2011, Bytemark has invested and continues

                                                11 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 12 of 55



to invest millions of dollars into research and development and implementation of its trade-secret

protected systems.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 28, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.


       29.     Beginning in Spring 2012, Plaintiff entered into a series of Nondisclosure

Agreements (“NDAs”) and Teaming Agreements (collectively “the Confidentiality

Agreements”) with Xerox divisions ACS and Xerox Transport for the purpose of potentially

developing joint proposals and/or bids related to providing mobile ticketing solutions to

prospective clients in the mass transit industry. On information and belief, ACS and Xerox

Transport were subject to Xerox’s complete direction and control and, were in form and

substance, one and the same as Xerox at the time the Confidentiality Agreements were signed.

The NDAs and Teaming Agreements between Bytemark and ACS identify ACS as “A Xerox

Company,” and the NDAs between Bytemark and Xerox Transport feature the “Xerox” logo.


       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied with regard to the remaining allegations and to the

generalized description of these agreements as well as the mischaracterization of the

control and relationship of ACS Transport Solutions and Xerox.



                                                12 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 13 of 55



       30.     Pursuant to the Confidentiality Agreements, the parties agreed that no title,

license, intellectual property rights, or any other right of ownership or use shall be granted

(expressly, by implication, or by estoppel) to the receiving party under any patent, trademark,

copyright, or trade secret owned or controlled by the disclosing party by the disclosure of

proprietary information.


       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied to the extent the allegation attempts to provide a construction

of the language of the individual agreements.


       31.     While protected by the Confidentiality Agreements, Bytemark disclosed its trade

secrets and confidential information to the Xerox Entities on numerous occasions between 2012

and 2015.


       ANSWER: Denied.


       32.     Over the years and while covered by the Confidentiality Agreements, Bytemark

has refined and developed its trade secret protected mobile ticketing technologies and systems

and competitive knowledge in management and service of these technologies and systems, which

were disclosed to the Xerox Entities.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 32, and therefore deny the same. Further,




                                                 13 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 14 of 55



Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.


       33.      After Plaintiff disclosed its trade secrets and other confidential information to the

Xerox Entities, the Xerox Entities cut Plaintiff out of a joint bidding effort and instead used

and/or disclosed Plaintiff’s patents and trade secrets to bid and secure a contract with NJ Transit

on their own.


       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “trade secrets” and as such Defendants cannot properly form a belief as to the

allegations.


       34.      The Xerox Entities’ actions indicate that they never intended to partner with

Plaintiff. Rather, their goal was to exploit Bytemark’s efforts and use Bytemark’s proprietary

technology for their own commercial advantage.


       ANSWER: Denied


       35.      The Xerox Entities offered for sale and sold their infringing visual validation

applications and systems, including the exemplary product/system the MyTix mobile application

incorporating Bytemark’s proprietary technology, to NJ Transit in Newark, New Jersey. Upon its

formation, Conduent participated and continues to participate in the servicing, maintenance, and

continued implementation of Bytemark’s proprietary technology.


       ANSWER: Denied.          Further, Plaintiff has failed to adequately identify any

particular “proprietary technology” and as such Defendants cannot properly form a belief

as to the allegations.
                                                  14 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 15 of 55



       36.     On information and belief, NJ Transit developed a cooperative transportation

strategy wherein NJ Transit and New York Waterway would offer integrated bus and ferry

services to transportation passengers. As part of this scheme, NJ Transit, in collaboration with

the Xerox Entities and Conduent, offered to provide New York Waterway with Bytemark’s

proprietary technology.


       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary technology” and as such Defendants cannot properly form a belief

as to the allegations.


       37.     At all relevant times, NJ Transit knew that the mobile ticketing technology and

services that it purchased and contracted for from the Xerox Entities—and conspired to sell to

New York Waterway—belonged to Plaintiff. NJ Transit knew that Plaintiff’s information

consisted of confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade

secret, and patent-protected property. NJ Transit was fully aware that the trade secrets

technology and the patent-claimed aspects of the technology were owned by Plaintiff because the

technology was originally presented to NJ Transit as a collaborative project involving both the

Xerox Entities and Plaintiff, wherein the parties would use Plaintiff’s technology. Plaintiff was

later cut out of the bidding process.


       ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “confidential trade secrets” and as such Defendants cannot properly form a

belief as to the allegations.


       38.     Defendants are offering for sale and selling their visual validation mobile

ticketing applications and systems including the MyTix mobile application that infringe at least
                                                 15 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 16 of 55



claims 1, 2, 3, 4, 5, 6, 17, 18, 19, 20, 21, 22, 23, and 34 of the ‘967 patent literally and/or under

the doctrine of equivalents and at least claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,

22, 23, and 24 of the ‘933 patent literally and/or under the doctrine of equivalents.


        ANSWER: Denied.


        39.     Defendants materially breached the Confidentiality Agreements by using and/or

disclosing Bytemark’s trade secrets and other confidential information to NJ Transit and other

third parties and using Bytemark’s intellectual property for their own gain.


        ANSWER: Denied.


        40.     In addition to misappropriating Plaintiff’s trade secrets and other confidential

information in breach of the Confidentiality Agreements, Defendants have recently begun

interfering with Plaintiff’s business relationship and current and prospective contracts with

Plaintiff’s longtime customer, New York Waterway.


        ANSWER: Denied.


        41.     Defendants have offered to sell their infringing visual validation applications and

systems and implementations that use Bytemark’s trade secrets to New York Waterway as part

of an integrated transportation contract.


        ANSWER: Denied.


        42.     As a result, Plaintiff’s existing contract with New York Waterway, which was

supposed to be renewed in accordance with the terms of the original agreement in early 2017,

has not been extended. Instead, New York Waterway informed Bytemark that it had a better deal

                                                   16 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 17 of 55



with Defendants. Only after Bytemark initiated this action did New York Waterway agree to

temporary short-term extensions to the contract.


          ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 42, and therefore deny the same.


          43.   On or about January 2015, Plaintiff notified the Xerox Entities and NJ Transit of

their infringement and misappropriation. Conduent, upon its formation, had knowledge of the

infringement as well. Despite this notice, Defendants have continued to use and offer for sale

Bytemark’s proprietary technology.


          ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary technology” and as such Defendants cannot properly form a belief

as to the allegations.


                                      COUNT ONE
                         INFRINGEMENT OF U. S. PATENT NO. 8,494,967


          44.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-43

herein.


          ANSWER: Defendants hereby incorporate by reference the preceding answers.


          45.   Plaintiff alleges infringement of all the same claims by all of the Defendants using

mobile ticketing systems, including the MyTix mobile application, that include a method by a

server system for obtaining visual validation of the possession of a purchased electronic ticket on

a user’s computer device for presentation to a ticket taker and all claim elements recited in

claims 1-6. See Exhibit A.

                                                 17 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 18 of 55



       ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.


       46.     Plaintiff alleges infringement of all the same claims by all of the Defendants using

mobile ticketing systems, including the MyTix mobile application, that include a non-transitory

computer readable data storage medium containing computer program code that when loaded

and executed by a computer system causes the computer system to perform a method for

obtaining visual validation of the possession of a purchased electronic ticket on a user’s

computer device for presentation to a ticket taker and all claims elements recited in claim 17. See

Exhibit A.


       ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.


       47.     Plaintiff alleges infringement of all the same claims by all of the Defendants using

mobile ticketing systems, including the MyTix mobile application, that include a system for

obtaining visual validation of the possession of a purchased electronic ticket on a user’s

computer device for presentation to a ticket taker comprising one or more computers operatively

connected that are configured to carry out the claim elements of claims 18-23 and claim 34. See

Exhibit A.


       ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.




                                                18 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 19 of 55



        48.     Xerox was and continues to be the mastermind of the Xerox Entities: at all

relevant times, it made decisions for the Entities, and directed, implemented, and benefited from

their infringement of the Patents-in-Suit.


        ANSWER:         Denied. In addition, Defendants lack knowledge or information

sufficient to form a belief as to the allegations contained in Paragraph 48 with regard to

what the Plaintiff considers “at all relevant times” as the Plaintiff has not adequately

defined this time period, and therefore deny same.


        49.     NJ Transit implemented the infringing MyTix system while fully aware that doing

so would infringe the asserted claims of the Patents-in-Suit.


        ANSWER: Denied.


        50.     Pursuant to 35 U.S.C. § 271(a), Defendants have infringed, and are continuing to

infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4, 5, 6, 17, 18,

19, 20, 21, 22, 23, and 34 of the ‘967 patent by offering for sale, using, and/or selling,

distributing, promoting or providing for use by others the infringing visual validation mobile

ticketing applications including the exemplary product/system the MyTix mobile application in

the State of New York and elsewhere in the U.S.


        ANSWER: Denied.


        51.     In violation of 35 U.S.C. § 271(b), Defendants have infringed, and are continuing

to infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4, 5, 6, 17,

18, 19, 20, 21, 22, 23, and 34 of the ‘967 patent indirectly by inducing the infringement of the

‘967 patent claims by third parties including but not limited to New York Waterway and its
                                                   19 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 20 of 55



customers by encouraging these customers and others to purchase and use the infringing systems

and applications including the MyTix mobile application.

       ANSWER: Denied.

       52.     On or about January 2015, Plaintiff notified the Xerox Entities and NJ Transit of

their infringing activities with respect to the ‘967 patent. Conduent, upon its formation, had

knowledge of the infringement as well.


       ANSWER: Denied.


       53.     Despite actual notice of infringement, Defendants continue to perform affirmative

acts that constitute infringement including offering for sale, selling, distributing, promoting, or

providing support and back-end management and service for their infringing applications with

the knowledge or willful blindness that their conduct will induce their customers to infringe the

‘967 patent’s asserted claims.


       ANSWER: Denied.

       54.     In violation of 35 U.S.C. § 271(c), the Xerox Entities have infringed and are

continuing to infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4,

5, 6, 17, 18, 19, 20, 21, 22, 23, and 34 of the ‘967 patent indirectly by contributing to the

infringement of the ‘967 Patent’s claims, including but not limited to NJ Transit and its

customers.

       ANSWER: Denied.

       55.     Defendants have contributed and continue to contribute to the infringement of at

least claims 1, 2, 3, 4, 5, 6, 17, 18, 19, 20, 21, 22, 23, and 34 of the ‘967 patent because they

knew that the applications and systems they offer for sale and sell, including but not limited to

                                                  20 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 21 of 55



the MyTix mobile application, are infringing and are not suitable for substantial non-infringing

use.

       ANSWER: Denied.

       56.     As a result of Defendants’ infringement of the ‘967 patent’s asserted claims,

Plaintiff has suffered monetary losses for which Plaintiff is entitled to an award of damages that

are adequate to compensate Plaintiff for the infringement under 35 U.S.C. § 284, but in no event

less than a reasonable royalty.

       ANSWER: Denied.

       57.     Defendants’ infringement of the ‘967 patent has been deliberate, willful and with

full knowledge, or willful blindness to knowledge, of the ‘967 patent.

       ANSWER: Denied.

       58.     Plaintiff has suffered damages in an amount to be determined at trial by reason of

Defendants’ willful infringement of the ‘967 patent, and will suffer additional damages and will

be irreparably injured unless the Court enjoins Defendants from continuing such infringement.

       ANSWER: Denied.



                                   COUNT TWO
                         INFRINGEMENT OF U. S. PATENT NO. 9,239,993

       59.     Plaintiff incorporates by reference herein the allegations set forth in paragraphs 1-


58 herein.


       ANSWER: Defendants hereby incorporate by reference the preceding answers.




                                                21 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 22 of 55



       60.     Plaintiff alleges infringement of all the same claims by all of the Defendants using

mobile ticketing systems, including the MyTix mobile application, that include a method

performed by a computer system for displaying visual validation of the possession of a

previously purchased electronic ticket for utilization of a service monitored by a ticket taker and

all claims elements recited in claims 1-7. See Exhibit B.


       ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.


       61.     Plaintiff alleges infringement of all the same claims by all of the Defendants using

mobile ticketing systems, including the MyTix mobile application, that include a system for

validating previously purchased electronic tickets for utilization of a service monitored by a

ticket taker that includes all claim elements recited in claims 8-17, 22-24. See Exhibit B.


       ANSWER: Admitted that Plaintiff is making said allegations. With regard to the

remainder of this paragraph, denied as to the substance and merit of these allegations.


       62.     Xerox was and continues to be the mastermind of the Xerox Entities: at all

relevant times, it made decisions for the Entities, and directed, implemented, and benefited from

their infringement of the Patents-in-Suit.


       ANSWER: Denied. Further, Plaintiff has failed to adequately define “mastermind”

and as such Defendants cannot properly form a belief as to the allegations.


       63.     NJ Transit implemented the infringing MyTix system while fully aware that doing

so would infringe the asserted claims of the Patents-in-Suit.


       ANSWER: Denied.
                                                22 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 23 of 55



        64.     Pursuant to 35 U.S.C. § 271(a), Defendants have infringed, and are continuing to

infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4, 5, 6, 7, 8, 9,

10, 11, 12, 13, 14, 15, 16, 17, 22, 23, and 24 of the ‘993 patent by offering for sale, using, and/or

selling, distributing, promoting or providing for use by others the infringing visual validation

mobile ticketing applications and systems including the exemplary products/systems the MyTix

mobile application in New York and elsewhere in the U.S.


        ANSWER: Denied.


        65.     In violation of 35 U.S.C. § 271(b), Defendants have infringed, and are continuing

to infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4, 5, 6, 7, 8,

9, 10, 11, 12, 13, 14, 15, 16, 17, 22, 23, and 24 of the ‘993 patent indirectly by inducing the

infringement of the ‘993 patent’s claims by third parties including but not limited to New York

Waterway and its customers by encouraging these customers and others to purchase and use the

infringing systems and applications including the MyTix mobile application.


        ANSWER: Denied.


        66.     On or about January 2015, Plaintiff notified the Xerox Entities and NJ Transit of

their infringing activities with respect to the ‘993 patent. Conduent, upon its formation, had

knowledge of the infringement as well.


        ANSWER: Denied.


        67.     Despite actual notice of infringement, Defendants continue to perform affirmative

acts that constitute infringement including offering for sale, selling, distributing, promoting, or

providing support and back-end management and service for their infringing applications with
                                                   23 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 24 of 55



the knowledge or willful blindness that their conduct will induce their customers to infringe the

‘993 patent’s asserted claims.

        ANSWER: Denied.


        68.     In violation of 35 U.S.C. § 271(c), the Xerox Entities have infringed and are

continuing to infringe (literally and/or under the doctrine of equivalents) at least claims 1, 2, 3, 4,

5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 22, 23, and 24 of the ‘993 patent indirectly by

contributing to the infringement of the ‘993 patent’s asserted claims by NJ Transit and its

customers.

        ANSWER: Denied.

        69.     Defendants have contributed and continue to contribute to the infringement of at

least claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 22, 23, and 24 of the ‘993 patent

because they knew that the applications and systems they offer for sale and sell, including but

not limited to the MyTix mobile application, are infringing and are not suitable for substantial

non-infringing use.


        ANSWER: Denied.

        70.     As a result of Defendants’ infringement of the ‘993 patent’s asserted claims,

Plaintiff has suffered monetary losses for which Plaintiff is entitled to an award of damages that

are adequate to compensate Plaintiff for the infringement under 35 U.S.C. § 284, but in no event

less than a reasonable royalty.


        ANSWER: Denied.


        71.     Defendants’ infringement of the ‘993 patent has been deliberate, willful and with

full knowledge, or willful blindness to knowledge, of the ‘993 patent.
                                                   24 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 25 of 55



          ANSWER: Denied.


          72.   Plaintiff has suffered damages in an amount to be determined at trial by reason of

Defendants’ willful infringement of the ‘993 patent, and will suffer additional damages and will

be irreparably injured unless the Court enjoins Defendants from continuing such infringement.


          ANSWER: Denied.


                                         COUNT THREE
                       BREACH OF CONTRACT UNDER NEW YORK LAW
                       (Against Defendants Xerox, ACS, and Xerox Transport)

          73.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-72
herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.


          74.   Beginning in Spring 2012, Plaintiff entered into a series confidentiality
agreements with the Xerox Entities for the limited purpose of potentially developing joint
proposals and/or bids relating to providing mobile ticketing solutions to prospective customers in
the mass transit industry.

          ANSWER. Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied with regard to the attempt to universally characterize the

individual agreements.


          75.   These Confidentiality Agreements include the April 3, 2012 NDA between

Bytemark and ACS; the December 7, 2012 NDA between Bytemark and ACS; the January 31,

2013 NDA between Bytemark and ACS; the February 7, 2013 NDA between Bytemark and

                                                 25 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 26 of 55



ACS; the November 8, 2013 NDA between Bytemark and ACS; the September 18, 2015 NDA

between Bytemark and Xerox Transport; the WMATA NEPP mobile ticketing solution Teaming

Agreement between Bytemark and ACS; and the Virginia Railway Teaming Agreement between

Bytemark and ACS.


       ANSWER:  Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox).


       76.     Under the NDAs, the parties agreed that any trade secrets or other confidential

information shall remain the property of the originating party (Paragraph 5) and that the Xerox

Entities had a duty to exercise all reasonable care to preserve and protect Plaintiff’s trade secrets

and other confidential information from unauthorized access, use, disclosure, or theft; to restrict

access to only those who agreed to be bound by the terms and conditions of the Confidentiality

Agreements; to not reproduce Plaintiff’s proprietary information in any form except as necessary

to accomplish the NDA’s intent; and to inform Plaintiff if the Xerox Entities became aware of

any unauthorized access, use, disclosure, or theft of the proprietary information (Paragraph 6).


       ANSWER: Admitted that agreements were entered into between Plaintiff and ACS

Transport Solutions, Inc. (at the time a subsidiary of Xerox). Admitted that agreements

were entered into between Plaintiff and Xerox Transport Solutions, Inc. (at the time a

subsidiary of Xerox). Denied with regard to the attempt to universally characterize the

individual agreements. Denied with regard to the allegation that the agreements were

between “Xerox Entities” as opposed to the specific parties in each specific agreement.

                                                 26 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 27 of 55



Further, Plaintiff has failed to adequately identify any particular trade secret or

proprietary information and as such Defendants cannot properly form a belief as to the

allegations.


       77.     Under the Teaming Agreements, the parties agreed that the inventions shall

remain the property of the originating party (Paragraph 10) and that disclosure and protection of

proprietary information under the agreements shall be subject to the terms and conditions of the

referenced NDAs (Paragraph 11).


       ANSWER: Admitted that the teaming agreements as cited in Paragraph 75 were

entered into between Plaintiff and ACS Transport Solutions, Inc. (at the time a subsidiary

of Xerox). With regard to the remainder of this paragraph, denied with respect to the

substance of the agreements. Further, Plaintiff has failed to adequately identify any

particular “proprietary information” and as such Defendants cannot properly form a

belief as to the allegations.


       78.     On information and belief, ACS and Xerox Transport’s acts were, in both form

and substance, those of Xerox and were directed and fully controlled by Xerox at the time the

Confidentiality Agreements were signed. At the time the Confidentiality Agreements were

signed and at all relevant times thereafter, ACS was a division of Xerox and subject to its

complete control. ACS was known as “ACS, A Xerox Company” and “Xerox/ACS.” The NDAs

and Teaming Agreements between Bytemark and ACS identify ACS as “A Xerox b Company,”

and the NDAs between Bytemark and Xerox Transport feature the “Xerox” logo. Similarly,

Xerox Transport was a division of Xerox and subject to its complete control.



                                                27 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 28 of 55



       ANSWER: Denied. ACS Transport Solutions, Inc. was previously a subsidiary of

Xerox. ACS Transport Solutions, Inc. was renamed Xerox Transport Solutions, Inc and

continued under this name as a subsidiary of Xerox. After the separation of Xerox and

Conduent in 2017, Xerox Transport Solutions, Inc. was renamed Conduent Transport

Solutions, Inc. Regarding the remainder of this paragraph, denied as the Plaintiff has

failed to define “all relevant times."


       79.     On information and belief, at all relevant times ACS and Xerox Transport

consented to their relationship with Xerox, owed a fiduciary duty to Xerox, and possessed the

power to alter the legal relations between Xerox and third parties (e.g., to enter into contracts).

ACS and Xerox Transport were fully controlled by Xerox, exercised a low amount of discretion,

and the dealings between them were at arms length. Xerox, and not its divisions, carried the gain

or risk. Moreover, there was an overlap in ownership, officers, directors, and personnel, with,

e.g., employees of Xerox concurrently working for ACS, Xerox Transport, and/or Conduent.

This includes employees who worked on the infringing MyTix mobile ticketing project for NJ

Transit. Additionally, the Xerox Entities shared customers, efficiencies, and technological

innovation. It is believed that the Xerox Entities shared common office space, address and/or

phone numbers. It is also believed that the Xerox Entities’ funds, profits, and property were

intermingled; that the Entities were not treated as independent profit centers; that there was

inadequate capitalization; that there was a disregard of corporate formalities; and that the other

Entities’ debts were guaranteed and paid by Xerox.


       ANSWER: Denied.




                                                 28 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 29 of 55



          80.   Under the protection of the Confidentiality Agreements, Plaintiff disclosed its

trade secrets and other confidential information to the Xerox Entities.


          ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 80, and therefore deny same.


          81.   The Xerox Entities breached the above-named Confidentiality Agreements by

using and/or disclosing Plaintiff’s trade secrets and other confidential information to outside

parties without Plaintiff’s consent, and solely for the Xerox Entities’ own benefit.


          ANSWER: Denied.


          82.   The Xerox Entities have used Plaintiff’s trade secrets and confidential information

in their contract with NJ Transit, and NJ Transit, the Xerox Entities, and Conduent are using

and/or disclosing Plaintiff’s trade secrets and confidential information in an attempt to gain an

integrated transportation contract with New York Waterway.


          ANSWER: Denied.


          83.   As a result of the Xerox Entities’ breach, Plaintiff has suffered damages in an

amount to be determined at trial.


          ANSWER: Denied.


                                              COUNT FOUR
                      VIOLATION OF THE DEFEND TRADE SECRETS ACT
                                           (As to All Defendants)
          84.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-83

herein.


                                                 29 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 30 of 55



       ANSWER: Defendants hereby incorporate by reference the preceding answers.

       85.     The actions of Defendants as described above constitute violations of one or more
provisions of the Defend Trade Secrets Act of 2016 (“DTSA”), PL 114-153, May 11, 2016, 130
Stat 376, which amends the Economic Espionage Act, 18 U.S.C. § 1831 et seq.

       ANSWER: Denied.


       86.     Plaintiff is the owner of trade secrets relating to the design of applications and
technical support systems and back-end management technical support and service of its V3
Ticketing Technology and related systems. Bytemark’s trade secrets include a compilation of
information which includes proprietary mobile ticket development technology and know-how,
design and implementation of mobile ticketing technology applications including those relating
to its patented visual validation systems, back-end application and system management,
maintenance and service, user data and account management and associated security features,
and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 86, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.


       87.     Plaintiff’s trade secrets are not generally known or readily ascertainable nor could

they be properly acquired or duplicated by others. It is for this reason that Xerox, a large

multinational corporation, and the other Xerox Entities sought to partner with Bytemark, a small

start-up company with no assets other than its possession of this valuable, unknown and

unduplicatable information and its demonstrated success in creating and achieving the

implementation of its systems.




                                                 30 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 31 of 55



       ANSWER: Denied as to the allegations regarding Xerox motivations. For the

remaining allegations Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 87, and therefore deny the same.


       88.     At all times, Plaintiff has taken reasonable and extensive efforts to keep its trade

secrets secret through the use of Confidentiality Agreements, employment agreements, and

employee training. All of Bytemark’s trade secrets are stored on secure servers and are

password-protected and encrypted. Additionally, documents containing Bytemark’s trade secrets

are clearly marked as “Confidential” and/or “Proprietary.”


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 88, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.


       89.     At no time did Plaintiff consent to Defendants’ use or disclosure of its trade

secrets or confidential information for any purpose.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 89, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.


       90.     Plaintiff’s trade secrets constitute independent economic value. Since its founding

in 2011, Bytemark has invested and continues to invest millions of dollars into research and

development and implementation of the trade-secret protected systems, including the V3

                                                 31 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 32 of 55



ticketing system used by New York Waterway. Bytemark has also invested and continues to

invest significant economic resources into refining these systems.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 90, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “trade secrets” and as such

Defendants cannot properly form a belief as to the allegations.


       91.     Plaintiff’s trade secrets are crucial to the success of the implementation,

operation, and maintenance of Bytemark’s proprietary technology and provide a decisive

competitive advantage to Bytemark and to anyone else with access to this information.

Bytemark’s trade secrets provide the company with a critical market advantage in attracting new

contracts, and it is for this reason that the Xerox Entities sought to partner with Plaintiff.


       ANSWER: Denied as to the allegations regarding Xerox motivations. For the

remaining allegations Defendants lack knowledge or information sufficient to form a belief

as to the allegations contained in Paragraph 91, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “proprietary information” and as

such Defendants cannot properly form a belief as to the allegations.


       92.     The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of

trust—in which they represented to Plaintiff that they would be business partners and would not

divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements—

which imposed a duty upon the Xerox Entities to maintain the confidentiality of Bytemark’s

confidential information and trade secrets and to not improperly use and/or disclose confidential


                                                  32 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 33 of 55



information and trade secrets belonging to Plaintiff. At all relevant times, the Xerox Entities

knew about the confidential nature of Plaintiff’s trade secrets.


       ANSWER: Defendants lack knowledge or information sufficient to form a belief as

to the allegations contained in Paragraph 92, and therefore deny the same. Further,

Plaintiff has failed to adequately identify any particular “confidential information” or

“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.


       93.     The Xerox Entities misappropriated Plaintiff’s trade secrets by improper means in

violation of the Confidentiality Agreements by using the secrets and continuing to use them for

their own economic benefit.


       ANSWER: Denied.


       94.     The Xerox Entities have intentionally, willfully, and maliciously misused trade

secrets and/or confidential or proprietary information or knowledge of Bytemark, and continue to

do so, in breach of the Confidentiality Agreements and in violation of a confidential relationship

and duty. The Xerox Entities’ misappropriation of Plaintiff’s trade secrets and confidential

information has been ongoing. Plaintiff’s knowledge and information have evolved since the

parties began their partnership, and the Xerox Entities have continuously misused and/or

disclosed Plaintiff’s information throughout all stages of its evolution and development.


       ANSWER: Denied.


       95.     Conduent has also intentionally, willfully, and maliciously misused trade secrets

and/or confidential or proprietary information or knowledge of Bytemark, and continues to do

so. Conduent’s use of Plaintiff’s trade secrets was the result of discovery by improper means
                                                 33 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 34 of 55



because at all relevant times, Conduent knew about the confidential nature of Plaintiff’s trade

secrets, and the Xerox Entities shared and/or disclosed the information to Conduent in breach of

the Confidentiality Agreements and in violation of a confidential relationship and duty to

Plaintiff.


        ANSWER: Denied.


        96.    The Xerox Entities and Conduent continue to misuse and/or disclose Plaintiff’s


trade secrets and confidential information in their attempt to interfere with Plaintiff’s current and

prospective contracts with New York Waterway. The Xerox Entities’ and Conduent’s misuse

and/or disclosure of Plaintiff’s trade secrets with regard to New York Waterway occurred as

recently as January 2017.


        ANSWER: Denied.


        97.    At all relevant times, NJ Transit knew that Plaintiff’s information consisted of

confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property. NJ Transit’s use of Plaintiff’s trade secrets was the result of discovery

by improper means because, on information and belief, NJ Transit knew of Plaintiff’s dispute

with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade secrets by improper

means and in violation of the parties’ Confidentiality Agreements, and the Xerox Entities

disclosed the information to NJ Transit in breach of the Confidentiality Agreements and in

violation of a confidential relationship and duty to Plaintiff.




                                                  34 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 35 of 55



          ANSWER: Denied. Further, Plaintiff has failed to adequately identify any

particular “proprietary, trade-secret” property and as such Defendants cannot properly

form a belief as to the allegations.


          98.     As a consequence of the foregoing, Plaintiff has suffered and will continue to

suffer irreparable harm and loss.


          ANSWER: Denied.


                                       COUNT FIVE
                MISAPPROPRIATION OF TRADE SECRETS UNDER NEW YORK LAW
                                   (As to All Defendants)

          99.     Plaintiff incorporates by reference the allegations set forth in paragraphs 1-98
herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          100.    The actions of Defendants as described above constitute violations of New York
common law.

          ANSWER: Denied.

          101.    Plaintiff is the owner of trade secrets relating to the design of applications and
technical support systems and back-end management technical support and service of its V3
Ticketing Technology and related systems. These trade secrets include a unique compilation of
information which includes proprietary mobile ticket development technology and know-how,
design and implementation of mobile ticketing technology applications including those relating
to its patented visual validation systems, back-end application and system management,
maintenance and service, user data and account management and associated security features,
and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.

          ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 101, and therefore deny the same. Further,

                                                    35 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 36 of 55



Plaintiff has failed to adequately identify any particular “proprietary mobile ticket
development technology and know-how” and as such Defendants cannot properly form a
belief as to the allegations.

       102.    Plaintiff’s trade secrets are not generally known or readily ascertainable nor could
they be properly acquired or duplicated by others. It is for this reason that Xerox, a large
multinational corporation, and the other Xerox Entities sought to partner with Bytemark, a small
start-up company with no assets other than its possession of this vital, unknown and
unduplicatable information and its demonstrated success in creating and achieving the
implementation of its systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 102, and therefore deny the same. Further,
denied are the unfounded allegations regarding Xerox or Xerox Entities motivations.

       103.    At all times, Plaintiff has taken reasonable and extensive efforts to keep its trade
secrets secret through the use of Confidentiality Agreements, employment agreements, and
employee training. All of Bytemark’s trade secrets are stored on secure servers and are
password-protected and encrypted. Additionally, documents containing Bytemark’s trade secrets
are clearly marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 103, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “trade secrets” and as such
Defendants cannot properly form a belief as to the allegations.

       104.    Plaintiff’s trade secrets constitute independent economic value. Since its founding
in 2011, Bytemark has invested and continues to invest millions of dollars into research and
development and implementation of the trade-secret protected systems, including the V3
ticketing system used by New York Waterway. Plaintiff has also invested and continues to invest
significant economic resources into refining these systems.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 104, and therefore deny the same. Further,
                                                 36 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 37 of 55



Plaintiff has failed to adequately identify any particular “trade-secret protected systems”
and as such Defendants cannot properly form a belief as to the allegations.

       105.    Plaintiff’s trade secrets are crucial to the success of the implementation,
operation, and maintenance of Bytemark’s proprietary technology and provide a decisive
competitive advantage to Bytemark and to anyone else with access to this information.
Bytemark’s trade secrets provide the company with a critical market advantage in attracting new
contracts, and it is for this reason that the Xerox Entities agreed to partner with Plaintiff.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 105, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “trade secrets” and as such
Defendants cannot properly form a belief as to the allegations.

       106.    The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of
trust—in which they represented to Plaintiff that they would be business partners and would not
divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements—
which imposed a duty upon the Xerox Entities to not improperly use and/or disclose confidential
information and trade secrets belonging to Plaintiff. At all relevant times, the Xerox Entities
knew about the confidential nature of Plaintiff’s trade secrets.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 105, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “confidential information” or
“trade secrets” and as such Defendants cannot properly form a belief as to the allegations.

       107.    The Xerox Entities misappropriated Plaintiff’s trade secrets by using and/or
disclosing them for their own economic benefit to secure a contract for providing mobile
ticketing services to NJ Transit in violation of the Confidentiality Agreements.

       ANSWER: Denied.

       108.    The Xerox Entities have intentionally, willfully, and maliciously misused trade
secrets and/or confidential or proprietary information or knowledge of Bytemark, and continue to

                                                  37 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 38 of 55



do so, in breach of the Confidentiality Agreements and in violation of a confidential relationship
and duty. The Xerox Entities’ misappropriation of Plaintiff’s trade secrets and confidential
information has been ongoing. Plaintiff’s knowledge and information have evolved since the
parties began their partnership, and the Xerox Entities have continuously misused and/or
disclosed Plaintiff’s information throughout all stages of its evolution and development.

        ANSWER: Denied.

        109.   Conduent has also intentionally, willfully, and maliciously misused trade secrets
and/or confidential or proprietary information or knowledge of Bytemark, and continues to do
so. Conduent’s use of Plaintiff’s trade secrets was the result of discovery by improper means
because at all relevant times, Conduent knew about the confidential nature of Plaintiff’s trade
secrets, and the Xerox Entities shared and/or disclosed the information to Conduent in breach of
the Confidentiality Agreements and in violation of a confidential relationship and duty to
Plaintiff.

        ANSWER: Denied.

        110.   The Xerox Entities and Conduent continue to misuse and/or disclose Plaintiff’s
trade secrets and confidential information in their attempt to interfere with Plaintiff’s current and
prospective contracts with New York Waterway. The Xerox Entities’ and Conduent’s misuse
and/or disclosure of Plaintiff’s trade secrets with regard to New York Waterway occurred as
recently as January 2017.

        ANSWER: Denied.

        111.   At all relevant times, NJ Transit knew that Plaintiff’s information consisted of
confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and
patent-protected property. NJ Transit’s use of Plaintiff’s trade secrets was the result of discovery
by improper means because, on information and belief, NJ Transit knew of Plaintiff’s dispute
with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade secrets by improper
means and in violation of the parties’ Confidentiality Agreements, and the Xerox Entities
disclosed the information to NJ Transit in breach of the Confidentiality Agreements and in
violation of a confidential relationship and duty to Plaintiff.
                                                  38 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 39 of 55



          ANSWER: Denied.

          112.   As a consequence of the foregoing, Plaintiff has suffered and will continue to
suffer irreparable harm and loss.

          ANSWER: Denied.




                                         COUNT SIX
                        MISAPPROPRIATION OF TRADE SECRETS UNDER
                              NEW JERSEY TRADESECRET ACT
                                    (As to All Defendants)

          113.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-84
herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          114.   The actions of Defendants as described above constitute violations of the New
Jersey Trade Secrets Act, N.J.S.A. § 56:15-1 et seq.

          ANSWER: Denied.

          115.   Plaintiff is the owner of trade secrets relating to the design of applications and
Techni al support systems and back-end management technical support and service of its V3
Ticketing Technology and related systems. These trade secrets include a unique compilation of
information which includes proprietary mobile ticket development technology and know-how,
design and implementation of mobile ticketing technology applications including those relating
to its patented visual validation systems, back-end application and system management,
maintenance and service, user data and account management and associated security features,
and aspects of Bytemark’s pricing, sales initiatives and profit generation paradigm.

          ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 115, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “trade secrets” and as such
Defendants cannot properly form a belief as to the allegations.
                                                   39 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 40 of 55



       116.    At all times, Plaintiff has taken reasonable efforts and precautions to keep its trade
secrets secret through the use of Confidentiality Agreements, employment agreements, and
employee training. All of Bytemark’s trade secrets are stored on secure servers and are
password-protected and encrypted. Additionally, documents containing Bytemark’s trade secrets
are clearly marked as “Confidential” and/or “Proprietary.”

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 116, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “trade secrets” and as such
Defendants cannot properly form a belief as to the allegations.

       117.    At no time did Plaintiff consent to Defendants’ use or disclosure of its trade

secrets or confidential information for any purpose.

       ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 117, and therefore deny the same. Further,
Plaintiff has failed to adequately identify any particular “trade secrets” and as such
Defendants cannot properly form a belief as to the allegations.

       118.    The Xerox Entities acquired Plaintiff’s trade secrets through a relationship of

trust, in which they represented to Plaintiff that they would be business partners and would not

divulge Plaintiff’s confidential information, and by way of the Confidentiality Agreements,

which imposed a duty upon the Xerox Entities to not improperly use and/or disclose confidential

information and trade secrets belonging to Plaintiff. Thus, the Xerox Entities are, and at all

relevant times were, aware of the confidential nature of Plaintiff’s trade secrets and that

disclosure of the information would be improper.

       ANSWER: Denied.




                                                 40 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 41 of 55



       119.    At all relevant times, Conduent was aware of the confidential nature of Plaintiff’s

trade secrets, that Plaintiff’s ticketing system was proprietary, trade-secret and patent-protected

property, and that disclosure of the information would be improper.

       ANSWER: Denied.

       120.    The Xerox Entities and Conduent have misappropriated Plaintiff’s confidential

information and trade secrets by using and/or disclosing such confidential information and trade

secrets by improper means for their own personal gain with NJ Transit and others.

       ANSWER: Denied.

       121.    NJ Transit similarly misappropriated Plaintiff’s trade secrets. On information and

belief, NJ Transit developed a cooperative transportation strategy wherein NJ Transit and

longtime Bytemark customer New York Waterway would offer integrated bus and ferry services

to transportation passengers. As part of this scheme, NJ Transit, in collaboration with the Xerox

Entities and Conduent, offered to provide New York Waterway with Bytemark’s proprietary

technology.

       ANSWER: Denied.

       122.    At all relevant times, NJ Transit knew that Plaintiff’s information consisted of

confidential trade secrets and that Plaintiff’s ticketing system was proprietary, trade-secret and

patent-protected property. Furthermore, on information and belief, NJ Transit knew of

Plaintiff’s dispute with Xerox and was aware that the Xerox Entities acquired Plaintiff’s trade

secrets by improper means and in violation of the parties’ Confidentiality Agreements.

       ANSWER: Denied.
                                                 41 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 42 of 55



          123.   Defendants’ use of Bytemark’s trade secrets to secure contracts that otherwise

would have been awarded to Plaintiff has been detrimental to Plaintiff. For example, Plaintiff’s

existing contract with New York Waterway, which was supposed to be renewed in accordance

with the terms of the original agreement in early 2017, has not been extended. Instead, New

York Waterway informed Bytemark that it had a better deal with Defendants.

          ANSWER: Denied.

          124.   As a result of Defendants’ actions, Plaintiff has suffered and will suffer damages

and irreparable harm.

          ANSWER: Denied.

                                       COUNT SEVEN
                           TORTIOUS INTERFERENCE WITH BUSINESS
                             RELATIONS UNDER NEW YORK LAW
                                     (As to All Defendants)

          125.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-124
herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          126.   The foregoing acts, in which Defendants misappropriated Plaintiff’s labors and
expenditures, constitute unfair competition under New York state law. Defendants’ practicing of
the claims of the Patents-in-Suit and their unlawful use of Plaintiff’s trade secrets in Defendants’
applications that also have substantially the same look and feel is likely to cause confusion
among consumers as to the origin of the technology.

          ANSWER: Denied.


          127.   In misappropriating Plaintiff’s labors and expenditures, Defendants acted in bad
faith and exploited Bytemark’s exclusive commercial advantage. Under the guise of forming a
partnership with Plaintiff, Defendants led Plaintiff to disclose its valuable intellectual property,
                                                  42 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 43 of 55



trade secrets, and other confidential information. Defendants had no intention of partnering with
Plaintiff, however, and instead exploited Plaintiff’s efforts and used its intellectual property and
confidential information for Defendants’ own commercial advantage. Ultimately, Defendants cut
Plaintiff out of the joint bidding efforts and improperly used and disclosed Plaintiff’s patents and
trade secrets to bid on and secure their own contracts, including an integrated transportation
contract with New York Waterway. In so doing, Defendants exploited the exclusive commercial
advantage Plaintiff had previously held in the mobile ticketing application market.

        ANSWER: Denied.


        128.    At all relevant times, NJ Transit knew that the mobile ticketing technology and
services that it purchased and contracted for from the Xerox Entities—and conspired to sell to
New York Waterway—belonged to Plaintiff. NJ Transit knew that Plaintiff’s information
consisted of confidential trade secrets and that Plaintiff’s ticketing system was proprietary,
tradesecret, and patent-protected property. NJ Transit was fully aware that the trade secrets
technology and the patent-claimed aspects of the technology were owned by Plaintiff because the
technology was originally presented to NJ Transit as a collaborative project involving both the
Xerox Entities and Plaintiff, wherein the parties would use Plaintiff’s technology. Plaintiff was
later cut out of the bidding process.

        ANSWER: Denied.


        129.    As a direct and proximate consequence of the foregoing, Plaintiff has no adequate
remedy at law, has been irreparably harmed and will continue to be irreparably harmed unless
Defendants are enjoined from using and/or disclosing Plaintiff’s trade secrets and other
confidential information, and enjoined from engaging in the infringing conduct set forth above.

        ANSWER: Denied.


        130.    In addition, Plaintiff is entitled to all damages that it has sustained by virtue of the
aforementioned conduct, in an amount to be determined at trial, including, without limitation,
Defendants’ profits and gains arising from the wrongful acts described herein and Plaintiff’s lost
profits, attorneys’ fees, costs and interest.
                                                  43 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 44 of 55



          ANSWER: Denied.


          131.   Furthermore, because Defendants’ actions are wanton, willful, malicious, and
have been undertaken in conscious disregard of Plaintiff’s rights, Defendants also are liable for
punitive damages.

          ANSWER: Denied.


                                          COUNT EIGHT
                        UNJUST ENRICHMENT UNDER NEW JERSEY LAW
                        (Against Defendants Xerox, ACS, and Xerox Transport)

          132.   Plaintiff incorporates by reference the allegations set forth in paragraphs 1-131
herein.

          ANSWER: Defendants hereby incorporate by reference the preceding answers.

          133.   Plaintiff shared its valuable intellectual property, trade secrets, and other
confidential information with the Xerox Entities with the expectation of remuneration in the
form of future joint ventures and business contracts.

          ANSWER: Defendants lack knowledge or information sufficient to form a belief as
to the allegations contained in Paragraph 133, and therefore deny the same.

          134.   As a result of the Xerox Entities’ unlawful conduct including but not limited to
their infringement of Plaintiff’s Patents-in-Suit and misappropriation of Plaintiff’s trade secrets,
the Xerox Entities have diverted substantial revenues from Plaintiff.

          ANSWER: Denied.


          135.   Furthermore, the Xerox Entities have and continue to use and/or disclose
Plaintiff’s trade secrets and confidential information to develop and sell a competing mobile
ticketing platform.

          ANSWER: Denied.


                                                   44 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 45 of 55



        136.    Thus, the Xerox Entities have benefitted by saving the significant time and cost
that they would otherwise have had to incur to develop their own mobile ticketing platform.

        ANSWER: Denied.


        137.    As a direct and proximate consequence of the foregoing, the Xerox Entities have
been unjustly enriched at Plaintiff’s expense.

        ANSWER: Denied.


        138.    It would be unjust and against good conscience and equity to permit the Xerox
Entities to retain, without payment to Plaintiff, the substantial revenues that they have realized
through the aforementioned conduct.

        ANSWER: Denied.


        139.    Accordingly, Plaintiff is entitled to damages in an amount to be determined at
trial, plus attorneys’ fees, costs, and interest.

        ANSWER: Denied.


        140.    Furthermore, because the Xerox Entities’ actions are wanton, willful, malicious,
and have been taken in conscious disregard of Plaintiff’s rights, the Xerox Entities are also liable
for punitive damages.

        ANSWER: Denied.




                                        AFFIRMATIVE DEFENSES

Defendants sets forth the following affirmative defenses:




                                                    45 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 46 of 55



          FIRST AFFIRMATIVE DEFENSE – FAILURE TO STATE A CLAIM

       141.    Plaintiff’s Complaint fails to state a claim upon which relief can be granted,

including without limitation any allegations of willful infringement.



               SECOND AFFIRMATIVE DEFENSE – EQUITABLE RELIEF

       142.    Plaintiff is not entitled to equitable relief because any alleged injury to Plaintiff is

not immediate or irreparable because the remedies at law are adequate.



                     THIRD AFFIRMATIVE DEFENSE - INVALIDITY

       143.    The claims of the ‘967 and ‘993 Patent are invalid for failure to comply with the

requirements of Title 35 of the United States Code, including without limitation 35 U.S.C. §§

112, 101, 102 and 103 and failure to comply with the applicable rules, regulations and directives

of the United States Patent and Trademark Office pertaining to patents including, but not limited

to, anticipation and obviousness over the prior art.



              FOURTH AFFIRMATIVE DEFENSE – NON INFRINGEMENT

       144.       Defendants have not infringed, and is not infringing, any valid and enforceable

claim of the ‘967 or ‘993 Patents, either directly, contributorily, by inducement, or otherwise.



              FIFTH AFFIRMATIVE DEFENSE - PROSECUTION ESTOPPEL

       145.    Plaintiff is equitably estopped from asserting the claims of the ‘967 or ‘993

Patents against Defendants or otherwise asserting that the claims should be construed to cover

Defendants’ products or processes, either literally or under the doctrine of equivalents.

                                                  46 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 47 of 55



Plaintiff’s amendments and arguments during prosecution of the ‘967 and ‘993 Patents prevent it

from expanding the scope of the ‘967 and ‘993 Patents to cover Defendants’ products or

processes.

                  SIXTH AFFIRMATIVE DEFENSE – PATENT MISUSE

       146.    The ‘967 and ‘993 Patents are unenforceable because plaintiff has misused said

patents by attempting to enforce the knowingly invalid patents against the accused product that

clearly do not infringe.



                           SEVENTH AFFIRMATIVE DEFENSE – BAD FAITH
                                LITIGATION/EXCEPTIONAL CASE


       147.    Defendants allege that Plaintiff brought this action in bad faith, making it an

exceptional case and thereby entitling Defendants to their costs and attorneys’ fees pursuant to

35 U.S.C. § 285, and/or Octane Fitness.



                   EIGHTH AFFIRMATIVE DEFENSE – FAILURE TO MARK

       148.    Upon information and belief, Plaintiff’s claim for damages prior to the date of the

Complaint are barred because Plaintiff and/or licensees of Plaintiff failed to mark or cause to be

marked products sold commercially and covered by one or more claims of the ‘967 and/or ‘993

Patents pursuant to 35 U.S.C. § 287.



                 NINTH AFFIRMATIVE DEFENSE – STATUTORILY LIMITED

       149.    Plaintiff’s claims for relief are statutorily barred in whole or in part by 35 U.S.C.

§ 1, et seq., including without limitation 35 U.S.C. § 286.

                                                47 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 48 of 55



                     TENTH AFFIRMATIVE DEFENSE – EQUITABLE DEFENSES

        150.    Plaintiff’s claims are barred, in whole or in part, by an express or implied license,

and/or the equitable doctrine of unclean hands, failure to disclose art, waiver, acquiescence,

estoppel, and/or the doctrine of patent exhaustion.



                       ELEVENTH AFFIRMATIVE DEFENSE – COSTS BARRED

        151.    35 U.S.C. § 288 bars Plaintiff from recovering costs associated with this action.



       TWELFTH AFFIRMATIVE DEFENSE – INDEPENDENT DEVELOPMENT

        152.    Defendants have developed their mobile ticketing technology and services
independent from Plaintiffs alleged trade secrets.


               THIRTEENTH AFFIRMATIVE DEFENSE – PUBLIC INFORMATION
        153.        Plaintiff’s alleged trade secrets comprise public information and are therefore
not protectable under trade secret laws.


                                FOURTEENTH AFFIRMATIVE DEFENSE
                                  FAILURE TO PROTECT SECRETS

        154.        Plaintiff has failed to provide adequate protections to keep their alleged trade
secrets a secret.


                                  FIFTEENTH AFFIRMATIVE DEFENSE
                                 FAILURE TO ESTABLISH DTSA CLAIM

        155.    The allegations of misappropriation and disclosure alleged by the Plaintiff
comprise activity prior to May 11, 2016, the effective date of DTSA.




                                                    48 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 49 of 55



                     SIXTEENTH AFFIRMATIVE DEFENSE – NO STANDING

        156.    Plaintiff lacks standing to pursue some or all of its claims against one or more

Defendants.



                              SEVENTEENTH AFFIRMATIVE DEFENSE
                              NO EXCEPTIONAL CASE FOR PLAINTIFF

        157.    Plaintiff cannot prove that this is an exceptional case justifying an award of

attorney’s fees against Defendants pursuant to 35 U.S.C. § 285.



                                    RESERVATION OF RIGHTS

        158.    Defendants reserve the right to add any further additional and/or affirmative

defenses (including but not limited to inequitable conduct) or counterclaims permitted under the

Federal Rules of Civil Procedure, the patent laws of the United States, and/or at law or in equity

which may now exist nor in the future may be available based on discovery and further factual

investigation in this case.



                                         COUNTERCLAIMS


        159.    Defendants incorporate by reference its answers and affirmative defenses pleaded

in paragraphs 1 through 158 of this Answer as though fully set forth herein.

        160.    Counterclaimant XEROX Corp. a New York domestic business corporation with

its headquarters at 201 Merritt 7, Norwalk, Connecticut 06851.

        161.    Counterclaimant ACS Transport Solutions, Inc. was renamed Xerox Transport

Solutions, Inc., and subsequently renamed Conduent Transport Solutions, Inc. Conduent

                                               49 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 50 of 55



Transport Solutions, Inc. is a Georgia domestic profit corporation with its principal office

address at 100 Campus Drive, Florham Park, NJ 07932.

         162.   Counterclaimant Conduent, Inc. is a New York domestic business corporation

with its Corporate Headquarters at 100 Campus Drive, Suite 200, Florham Park, New Jersey

07932.

         163.   Counterclaimant New Jersey Transit Corp is a New Jersey corporation with its

Headquarters at 1 Penn Plaza East, Newark, New Jersey 07105. XEROX Corp, ACS Transport

Solutions, Inc., XEROX Transport Solutions, Conduent, Inc., and New Jersey Transit Corp are

collectively referred to as “Counterclaimants.”

         164.   Counter-Defendant, Bytemark, Inc., (“Counter-Defendant”) has alleged in its

complaint that it is a Delaware corporation organized and existing under the laws of the State of

Delaware with a place of business at 268 W 44th Street, 3rd Floor, New York, New York 10036.



                                         JURISDICTION AND VENUE

         165.   These Counterclaims arise under the United States patent laws, 35 U.S.C. § 101 et

seq. This Court has jurisdiction over these Counterclaims pursuant to 28 U.S.C. §§ 1331, 1338,

2201 and 2202.

         166.   Counter-Defendant is subject to personal jurisdiction in this District because it has

availed itself of the jurisdiction of this Court, and has engaged in acts giving rise to this

controversy in this judicial district.

         167.   Venue is improper according to 28 U.S.C. § 1391 and 1400(b) and pursuant to

Rule 13 of the Federal Rules of Civil Procedure. The Amended Complaint, and each purported



                                                  50 
 
         Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 51 of 55



claim contained therein with respect to Masabi, should be dismissed under Rule 12(b)(3) of the

Federal Rules of Civil Procedure or, in the alternative, transferred to a proper venue.

        168.    Counterclaimants have a justiciable controversy with Counter-Defendant over the

validity and infringement of the ‘967 and ‘993 patents. More specifically, Counter-Defendant

contends that the ‘967 and ‘993 Patents are valid and that Counterclaimants have infringed and

continue to infringe the ‘967 and ‘993 Patents. Counterclaimants dispute these contentions and

seek a declaration of their rights that the ‘967 and ‘993 Patents are invalid, unenforceable and not

infringed.



                                     COUNTER CLAIM I
                                   (The ‘967 Patent Is Invalid)

        169.    Counterclaimants incorporate by reference paragraphs 1-168 above as set forth

here in full.

        170.    On information and belief, the claims of the ‘967 patent are invalid for failure to

meet the patentability requirements of one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

        171.    Accordingly, Counterclaimants are entitled to a judgment that the claims of the

‘967 patent are invalid and not enforceable. Counterclaimants seek entry of a judgment that the

claims of the ‘967 patent are invalid and not enforceable.


                                         COUNTER CLAIM II
                                   (The ‘967 Patent Is Not Infringed)

        172.    Counterclaimants incorporate by reference paragraphs 1-171 above as set forth

here in full.




                                                 51 
 
          Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 52 of 55



          173.   Counterclaimants do not infringe and have not infringed, induced the

infringement of, or contributed to the infringement of any valid enforceable claim of the ‘967

patent.

          174.   Accordingly, Counterclaimants are entitled to a judgment that they have not

infringed and do not infringe any claim of the ‘967 patent. Counterclaimants seek entry of a

judgment that they have not infringed and do not infringe any claim of the ‘967 patent.



                                         COUNTER CLAIM III
                                       (The ‘993 Patent Is Invalid)

          175.   Counterclaimants incorporate by reference paragraphs 1-174 above as set forth

here in full.

          176.   On information and belief, the claims of the ‘993 patent are invalid for failure to

meet the patentability requirements of one or more of 35 U.S.C. §§ 101, 102, 103, and/or 112.

          177.   Accordingly, Counterclaimants are entitled to a judgment that the claims of the

‘993 patent are invalid and not enforceable. Counterclaimants seek entry of a judgment that the

claims of the ‘993 patent are invalid and not enforceable.



                                         COUNTER CLAIM IV
                                    (The ‘993 Patent Is Not Infringed)

          178.   Counterclaimants incorporate by reference paragraphs 1-177 above as set forth

here in full.

          179.   Counterclaimants do not infringe and have not infringed, induced the

infringement of, or contributed to the infringement of any valid enforceable claim of the ‘993

patent.

                                                 52 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 53 of 55



        180.    Accordingly, Counterclaimants are entitled to a judgment that they have not

infringed and do not infringe any claim of the ‘993 patent. Counterclaimants seek entry of a

judgment that they have not infringed and do not infringe any claim of the ‘993 patent.



                                     DEMAND FOR JURY TRIAL


        Defendants hereby rely upon Plaintiff’s jury demand previously requested for all


issues triable by jury.


             PRAYER FOR RELIEF APPLICABLE TO ALL COUNTS

        For the reasons stated, Counterclaimants respectfully pray that the Court:

        181.    Enter a take nothing judgment in favor of Counterclaimants and against Counter-

Defendant on the Complaint and dismiss all of Counter-Defendant’s claims with prejudice.

        182.    Enter a declaratory judgment declaring that:

        a.      the ‘967 Patent registration was granted improperly;


        b.      the ‘967 Patent is invalid and unenforceable;


        d.      Counterclaimants do not infringe the ‘967 Patent;


        e.      the ‘993 Patent registration was granted improperly;


        f.      the ‘993 Patent is invalid and unenforceable; and


        g.      Counterclaimants do not infringe the ‘993 Patent.


        183.    Award Counterclaimants their respective damages incurred on their counterclaims

I-IV including lost business and sales along with reasonable attorneys’ fees and costs.
                                                53 
 
        Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 54 of 55



       184.    Award Counterclaimants compensatory damages, punitive damages, costs,

expenses and attorneys’ fees pursuant to 15 U.S.C. § 1117(a), 28 U.S.C. § 1927, and the inherent

authority of the Court.

       185.    Award costs, expenses and attorneys’ fees against Counter-Defendant pursuant to

28 U.S.C. § 1927 for vexatious, unreasonable and excessive litigation.

       186.    Enter such other and further relief that Counterclaimants may be justly entitled.




Dated: October 15, 2018                      Respectfully submitted,


                                             FISHMAN STEWART PLLC

                                     By:     /s/ Douglas P. LaLone (P45751)
                                             Douglas P. LaLone (P45751)
                                             Thomas E. Donahue (P57089)
                                             39533 Woodward Ave., Suite 140
                                             Bloomfield Hills, MI 48304
                                             Tel.: (248) 594-0600
                                             Fax: (248) 594-0610
                                             dlalone@fishstewip.com

                                             Attorneys for Defendants
 
 
/s/David Dehoney                                  /s/David Sochia
David Dehoney                                     David Sochia
McKool Smith                                      McKool Smith
One Bryant Park                                   300 Crescent Court
47th Floor                                        Suite 1500
New York, NY 10036                                Dallas, Texas 75201
Tel: (212) 402-9424                               Tel: (214) 978-4245
Fax: (212) 402-9444                               Fax: (214) 978-9444
ddehoney@mckoolsmith.com                          dsochia@mckoolsmith.com

 
 



                                                54 
 
       Case 1:17-cv-01803-PGG Document 76 Filed 10/15/18 Page 55 of 55



                              CERTIFICATE OF SERVICE

       This is to certify that all known counsel of record who are deemed to have consented to

electronic service are being served with a copy of Defendants’ Answer to Second Amended

Complaint via the Court’s CM/ECF system per E. Dist. Tex. Loc. Ct. R. CV-5(a)(3) on this the

15th day of October 2018. Any other known counsel of record will be served with a copy of this

document by email and/or facsimile transmission.


                                    By:    /s/ Gayna Lee Mellema
                                               Gayna Lee Mellema




                                             55 
 
